     Case 4:18-cv-00824-O Document 28 Filed 05/01/19                Page 1 of 3 PageID 293


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                 FT. WORTH DIVISION
                         _____________________________________


U.S. PASTOR COUNCIL, et al.,

      Plaintiffs,                                    Case No. 4:18-cv-00824-O

v.

EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION, et al.,

      Defendants.


                    DEFENDANTS’ RENEWED MOTION TO DISMISS

        Pursuant to Federal Rule of Civil Procedure 12(b)(1), Defendants hereby move this Court

to dismiss Plaintiff’s Amended Complaint. In accordance with Local Rules 7.1 and 7.2, this

motion is accompanied by a brief that sets forth the contentions of law, arguments and authorities

on which Defendants rely in support of this motion. A proposed order also accompanies this

motion.



 Dated: May 1, 2019                                 Respectfully submitted,

                                                    JOSEPH H. HUNT
                                                    Assistant Attorney General

                                                    ERIN NEALY COX
                                                    United States Attorney

                                                     /s/ Eric J. Soskin
                                                    CARLOTTA P. WELLS
                                                    Assistant Branch Director
                                                    ERIC J. SOSKIN (PA Bar #200663)
                                                    Senior Trial Counsel
                                                    U.S. Department of Justice
                                                    Civil Division, Rm. 12002

                                                1
Case 4:18-cv-00824-O Document 28 Filed 05/01/19      Page 2 of 3 PageID 294


                                      1100 L Street, NW
                                      Washington, D.C. 20530
                                      Telephone: (202) 353-0533
                                      Fax: (202) 616-8470
                                      Email: Eric.Soskin@usdoj.gov
                                      Attorneys for Defendants




                                  2
   Case 4:18-cv-00824-O Document 28 Filed 05/01/19                   Page 3 of 3 PageID 295


                                 CERTIFICATE OF SERVICE

        On May 1, 2019, I electronically submitted the foregoing document with the clerk of

court for the U.S. District Court, Northern District of Texas, using the electronic case filing

system of the court. I hereby certify that I have served all parties electronically or by another

manner authorized by Federal Rule of Civil Procedure 5(b)(2) or the local rules.


                                                               /s/ Eric J. Soskin
                                                              Eric J. Soskin




                                                  3
